The appellant says that he intrusted the duty of causing the record to be printed to his counsel. Counsel offer no excuse except that they were busy and forgot to have it done. The duty of having the record printed is not a professional one, since the client can attend to it himself, and might easily have it printed below and sent up with the transcript. Hence, if counsel assume to discharge such duty, they are pro hac vice agents, not counsel, and their neglect is the neglect of *Page 61 
the party himself, as was held in Griffin v. Nelson, 106 N.C. 235, which has been cited with approval, Finlayson v. Am. Accident Co., post, 196.
The duty of printing the record is not a mere formality. It is a necessity, that the increasing volume of business in the Court of last resort may be more easily understood on the argument, and that each of the judges may not only then, but afterwards, have each case before him. When there is but one record, and that is manuscript, the disadvantage is seriously felt. The Court, like the Supreme Courts (it is believed) of every other State, several years since adopted this rule. This was not lightly done, but after full consideration. This Court has, ever since, felt the necessity for a strict adherence to the rule. Rencher v. Anderson,93 N.C. 105; Witt v. Long, 93 N.C. 388; Horton v. Green, 104 N.C. 400;Whitehurst v. Pettipher, 105 N.C. 39; Griffin v. Nelson,  106 N.C. 235;Stephens v. Koonce, 106 N.C. 255; Hunt v. R. R., 107 N.C. 447;Roberts v. Lewald, 108 N.C. 405.
To permit an appellant to obtain a delay of six months by his negligence in not complying with this requirement would convert   (85) a rule which was adopted as a means for the speedier and better consideration of causes into a fruitful source of delay. Rather than that, appellees would prefer to argue their causes without the printed record, which the Court, in justice to itself and to litigants, cannot permit. Appellants might as well fail to send up the transcript, as not to have it in a condition to be heard by failing to have the "case and exceptions" printed.
No sufficient cause has been shown, and the motion to reinstate must be denied.
Motion denied.
Cited: Turner v. Tate, 112 N.C. 458; Neal v. Land Co., ib., 841;Carter v. Long, 116 N.C. 47; Dunn v. Underwood, ib., 525; Wiley v. MiningCo., 117 N.C. 491; Calvert v. Carstarphen, 133 N.C. 26; Vivian v.Mitchell, 144 N.C. 477; Lee v. Baird, 146 N.C. 363; Truelove v. Norris,152 N.C. 757; S. v. Goodlake, 166 N.C. 436; Seawell v. Lumber Co.,172 N.C. 325; Phillips v. Junior Order, 175 N.C. 134. *Page 62